Quinn, Chief Judge
(dissenting).
Miranda v Arizona, 384 US 436, 16 L Ed 2d 694, 86 S Ct 1602 (1966), applies to custodial interrogation not to a court-directed medical examination of the accused, especially where the examination was, as here, requested by the defense. The United States Court of Appeals for the Seventh Circuit has specifically held that, while good practice suggests that defense counsel be notified of a sanity examination, the accused has no right to the presence of counsel during the examination because it is not a “critical” stage of the proceedings against him. Wax v Pate, 409 F 2d 498 (1969), certiorari denied, 396 US 830, 24 L Ed 2d 81, 90 S Ct 83 (1969). Since the accused’s answers may be used against him, he has the right to refuse to answer any questions. He is, therefore, entitled to be informed of his rights under Article 31, Uniform Code of Military Justice, 10 USC § 831. See United States v Bennett, 7 USCMA 97, 21 CMR 223 (1956). He was so informed in this case. His answers were, therefore, admissible.
I would affirm the decision of the board of review.